DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 12/08/2020 where claims 1, 10, and 13 are amended. Claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are not persuasive.

The Applicant states (Page 10) “ None of Garcia-Martin, Tao or any combination of Tao and Garcia-Martin discloses or suggests “allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device ...”

 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
		The Examiner asserts there is no verbiage with respect to “compatible” and/or “compatibility” The Independent claims recite verbiage regarding the distribution of files but there is no explicit discussion of “compatibility” per se.

	The Applicant (see e.g. Page 8) argues “ ... wherein the file information is the file itself ...” The Applicant has not taken  the teachings of Garcia-Martin into full consideration as Garcia - Martin teaches user devices, computing devices, servers,  and/or P2P servers can publish files to each other (see e.g. Column 12, Lines 25 – 32)
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1 – 20 are rejected under 35 USC 103 as being unpatentable over Tao (CN 104639553) in view of Garcia-Martin (US 8,693,391) and in further view of Leibovici (US 2018/0173575)
Regarding claim 1, Tao discloses a method for opening cross-device file, comprising steps of:
sending, by a first device, a file system format (Tao; Tao teaches a beacon frame  comprising file system information is sent out to device(s) in a network;
see e.g. Page 3 “When detecting and joining the self-organizing network, broadcast a file system beacon frame to the other device, so that the other device records information of the first electronic device and returns a file system beacon reply frame; the file system beacon frame includes the device’s own device information, and the device information includes the device’s own identification and the supported file system format”); and
determining, by the first device, a second device supporting the file system format among at least one second device (Tao; The first device is able to use its own device record table constructed from receiving file system beacon frames from other devices in the self organizing network as detailed above to determine that a second device supports the file system format among at least one second device), and sending file system information of the file system type to the determined second device (Tao; Tao teaches the sending a file system request frame comprising file system information which comprises information about the file system format to the determined second device;)
see e.g. Page 2 “ ... file system request frame includes the target file system information, and the target file system information corresponds to a file system format supported by the storage device”).
Although Tao addresses file system formats Tao does not address the conventional file types of files (i.e. resources) associated with and parcel of file systems and therefore does not expressly disclose:
sending, by a first device, a file type of a file;
determining, by the first device, a second device supporting the file type among at least one second device, and 
sending file information of the file to the determined second device so that the determined second device opens the file according to the file information
However in analogous art Garcia-Martin addresses file types of files within file systems and discloses:
sending, by a first device, a file type of a file (Garcia-Martin; Garcia-Martin teaches a first device sends a message to another device in the network comprising the file type of a resource to inform the network  of what file types it supports relative to the resource;
 see e.g., Column 10, Lines 41 – 64 “ ... SIP PUBLISH  message a P2P-resource event ... metadata associated with the resource ... the request is routed to the SIP P2P AS ...”
see e.g., Column 13, Lines 60 – 66 “ .... metadata ... file type ...”[emphasis added]
see e.g. Column 10, Lines 40 – 44 “ ... resources can be files such as images files, messages, audio clips, mp3 files, video files, or other files indicated by the user to be used as resource data, or they can be other types of resources, such as chat rooms, users, services, or streaming content”)
(Garcia-Martin; Garcia Martin teaches a first device is readily able to initiate a search request to determine another device that supports a file type of the resource which results in the first device receiving a response message comprising information about a second device (e.g. network node address, terminal address, etc.) that supports the file type for the resource;
see e.g. Column 4, Lines 51 – 63 “ ... The search request is preferably a SIP SUBCRIBE request. The SIP peer-to-peer response preferably comprises an address of a node comprising a requested resource which matches the search request search information element ... SIP NOTIFY message ... comprises at least one of” a SIP URI; a network node address, a terminal address ...”
see e.g. Column 6, Lines 5 – 19 “ ... response message ... the address of the node preferably comprises at least one of a SIP URI, a terminal address)

sending file information of the file to the determined second device so that the determined second device opens the file according to the file information, wherein the file information is the file itself (Garcia-Martin; Subsequent to receiving the second device information the first device, the first device publishes updates and/or newly added resources to the file (i.e. the file information is the file itself) in order for the second device to open and/or stream the most recent version of the file back to the first device for consumption; 
see e.g. Column 12, Lines 25 – 32 “ ... SIP PUBLISH request message from one of the UE ... updated resources or the newly added resources ...”

see e.g. Column 14, Lines 50 – 67 “ ... If the resource is a chat room, conference, user name, or streaming video, a session is initiated towards that resource”
Column 10, Lines 40 –44 “ ... resources can be files such as images files, messages, audio clips, mp3 files, or other files indicated by the user to be used as resource data, or then can be other types of resource, such as chat rooms, users, services, or stream content;
The Examiner notes that the second device streaming the video file of a particular file type to the first device requires the second device to access and open the file to perform conventional video streaming operation)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
As evidence of the rationale with respect to the inherent “opening” of a file Leibovici discloses:
determining, by the first device, a second device supporting the file type among at least one second device, and sending file information of the file to the determined (Leibovici; 
see e.g. [0016] “ ... virtual machine 157 also has a file sync engine 166 ... “
see e.g. [0025] “ ... metadata of the file includes the file name, file path, file size, and the file creation time stamp ... used by the file open agent 167 running inside a virtual machine when opening  the file within an application launched in the virtual machine
see e.g. [0027] “ ... a pool of virtual machines is accessed and analyzed at step 428 for possible selection as the user’s virtual machine. Then at step 420, the virtual machine to host the user’s virtual desktop or application session is selected. The selection is made among virtual machines that have an application installed therein that can open the file for viewing or editing ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao with Leibovici’s remote file opening scheme. The motivation being the combined solution provides for one of ordinary skill in the art to control which applications may be downloaded to a user device and which applications should only be allowed to be opened and executed on a remote (i.e. second) device (see e.g. see e.g. [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device” [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device”

Regarding claim 2, Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 1, wherein the step of sending, by the first device, the file type of the file comprises: 
sending, by the first device, a broadcast message which comprises the file type and communication address information of the first device (The combined invention provides for utilizing Tao’s beacon frames with respect to Garcia-Martin’s file type metadata as Tao teaches broadcasting beacon frames which comprises device identification comprising and IP address;
see e.g. Tao Page 3 “When detecting and joining the self-organizing network, broadcast a file system beacon frame to the other device  ... the file system beacon frame includes the device’s own device information, and the device information includes the device’s own identification and the supported file system format” 
see e.g. Page 11 “ ... device identifier may include an IP address, MAC address ...”) and
the step of determining, by the first device, the second device supporting the file type comprises:
determining, by the first device, that the second device supports the file type in response to reception of a reply information from a second device among the at least one second device (Garcia – Martin teaches an SIP NOTIFY which notifies the second device supports the file type (i.e. response to reception of a reply information;
see e.g. Garcia-Martin Column 4, Lines 51 – 63 “ ... The SIP peer-to-peer response preferably comprises an address of a node comprising a requested resource which matches the search request search information element ... SIP NOTIFY message ... comprises at least one of” a SIP URI; a network node address, a terminal address ...”
The Examiner notes Tao also teaches a reply frame that is readily able to be utilized to one of ordinary skill in the art
see e.g. Page 2 “ ... Return a file system request reply frame when determining  that it is a target device ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 3, Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 1, wherein the step of sending, by the first device, the file type of the file comprises:
sending, by the first device, the file type to a server so that the server sends the file type to all second devices connected to the server among the at least one second device (The combined invention per Tao and Garcia-Martin provides for the first device to send resource information (i.e. file type) to a remote server and where the resource type is also published to second devices;
see e.g. Garcia-Martin Column 11, Lines 3 – 20 “ ... storage of the metadata can be carried out in other SIP P2P ASes ... the metadata is stored on more than one SIP P2P AS ... the SIP P2P AS 51b publishes  the resource metadata information in the overlay SIP P2P network ...”
see e.g. Garcia-Martin, Column 10, Lines 41 – 64 “ ... SIP PUBLLISH  message a P2P-resource event ... metadata associated with the resource ... the request is routed to the SIP P2P AS ...”
see e.g. Garcia-Martin, Column 13, Lines 60 – 66 “ .... metadata ... file type ...”); and
wherein the step of determining, by the first device, the second device supporting the file type comprises:
receiving from the server, by the first device, a reply information of a second device among the at least one second device, and determining that the second device supports the file type (The combined invention per Tao and Garcia-Martin provides for the first device to receive an SIP NOTIFY message acknowledging that the resource (i.e. file type) is available;
see e.g. Column 14, Lines 37 – 53 “ ... the SIP P2P AS51b sends a SIP NOTIFY request ... addressing the US 30a. The SIP NOTIFY request contains the latest available results with the p2p resource event ...  On receipt of a NOTIFY request that contain information about the availability of a resource in an another UE or network element  ... UE 30a stores the received information for further usage”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 4, Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 1, wherein the step of sending, by the first device, the file type of the file comprises:
sending, by the first device, the file type to a server so that the server determines a second device supporting the file type according to the file type (The combined invention  per Tao provides for sending a resource type to a server so that the server can determine a second device supporting the resource (i.e. file type)
see e.g. Tao,  Page 15 “ ... device A sends the file system request frame to the remote server and the remote server seeks matching information from the larger network according to the target file system information ...”); and
wherein the step of determining, by the first device, the second device supporting the file type comprises:
receiving from the server, by the first device, a device name of a second device supporting the file type, and determining that the second device having the received device name supports the file type (The combined invention per Tao and Garcia-Martin provides for the first device to receive an SIP NOTIFY message acknowledging that the resource (i.e. file type) is available;
see e.g. Column 14, Lines 37 – 53 “ ... the SIP P2P AS51b sends a SIP NOTIFY request ... addressing the US 30a. The SIP NOTIFY request contains the latest available results with the p2p resource event ...  On receipt of a NOTIFY request that contain information about the availability of a resource in an another UE or network element  ... UE 30a stores the received information for further usage”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 5, Tao in view of Garcia-Martin and in further view of Leibovici disclose  the method of claim 2, wherein the reply information comprises a device name of the second device (The combined invention per Tao  provides for device identification (i.e. device name) to be included in the reply
see e.g. Tao Page 13 “The file system beacon reply frame contains the returned device’s own IP address, MAC address  ...”

The Examiner notes Garcia-Martian also teaches device name via node and/or terminal address

see e.g. Garcia – Martin “ ... SIP NOTIFY message ... comprises at least one of” a SIP URI; a network node address, a terminal address ...”).
which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 6, Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 3, wherein the reply information comprises a device name of the second device (The combined invention per Tao  provides for device identification (i.e. device name) to be included in the reply
see e.g. Page 13 “The file system beacon reply frame contains the returned device’s own IP address, MAC address and supported file system format”
The Examiner notes Garcia-Martian also teaches device name via node and/or terminal address

see e.g. Garcia – Martin “ ... SIP NOTIFY message ... comprises at least one of” a SIP URI; a network node address, a terminal address ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 7,   Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 4, prior to the step of sending, by the first device, the file information to the second device, the method further comprises: 
displaying, by the first device, device names of all determined second devices (The combined invention per Garcia-Martin provides a user interface displaying server/UE (i.e. second devices;
see e.g. Garcia- Martin, Column 14, Line 63 – Line 3 “ ... interacting with the user interface of the mobile device  ... address of the one or more server/UE where the resource is stored has been selected ...”), and
wherein the step of sending the file information to the determined second device comprises:
receiving, by the first device, an operation instruction of a user for selecting a device name from all displayed device names (The combined invention per Garcia-Martin as detailed above provides a user interface for interacting (i.e. selecting) one of the displayed devices (i.e. an operation instruction of a user), and sending the file information to the determined second device having the selected device name (The combined invention provides for sending the metadata (i.e.  file information) to the  target identified device;
see e.g. Garcia-Martin Column 15, Lines 3 – 16 “ ... the UE sends a SIP INVITE request message addressed to ... where the resource is stored ... THE SDP offer also contains enough metadata to indicate the resource ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 8, Tao in view of Garcia-Martin and in further view of Leibovici disclose  the method of claim 5, prior to the step of sending, by the first device, the file information to the second device, the method further comprises: 
displaying, by the first device, device names of all determined second devices (The combined invention per Garcia-Martin provides a user interface displaying server/UE (i.e. second devices;
see e.g. Column 14, Line 63 – Line 3 “ ... interacting with the user interface of the mobile device  ... address of the one or more server/UE where the resource is stored has been selected), and
wherein the step of sending the file information to the determined second device comprises:
(The combined invention per Garcia-Martin as detailed above provides a user interface for interacting (i.e. selecting) one of the displayed devices (i.e. an operation instruction of a user), and sending the file information to the determined second device having the selected device name (The combined invention provides for sending the metadata (i.e.  file information) to the  target identified device;
see e.g. Garcia-Martin Column 15, Lines 3 – 16 “ ... the UE sends a SIP INVITE request message addressed to ... where the resource is stored ... THE SDP offer also contains enough metadata to indicate the resource ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 9,   Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 6, prior to the step of sending, by the first device, the file information to the second device, the method further comprises: 
displaying, by the first device, device names of all determined second devices (The combined invention per Garcia-Martin provides a user interface displaying server/UE (i.e. second devices;
see e.g. Column 14, Line 63 – Line 3 “ ... interacting with the user interface of the mobile device  ... address of the one or more server/UE where the resource is stored has been selected), and
wherein the step of sending the file information to the determined second device comprises:
receiving, by the first device, an operation instruction of a user for selecting a device name from all displayed device names (The combined invention per Garcia-Martin as detailed above provides a user interface for interacting (i.e. selecting) one of the displayed devices (i.e. an operation instruction of a user), and sending the file information to the determined second device having the selected device name (The combined invention provides for sending the metadata (i.e.  file information) to the  target identified device;
see e.g. Garcia-Martin Column 15, Lines 3 – 16 “ ... the UE sends a SIP INVITE request message addressed to ... where the resource is stored ... THE SDP offer also contains enough metadata to indicate the resource ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources)
Regarding claim 10, Tao discloses a method for opening cross-device file, comprising steps of: 
 (Tao; Tao teaches a second device receives a file system beacon frame comprising a file system type;
see e.g. Tao, Page 2 “ ... a file system request frame is sent out to other devices on the same ad hoc network ...”)
determining, by the second device, whether the file system type is supported or not, and sending a reply information if the file type is supported (Tao; Tao teaches the second device determines if it supports the file system type and sends a file system; 
see e.g. Page 2 “ ... Return a file system request reply frame when determining  that it is a target device ...) ; 

Although Tao addresses file system formats Tao does not address the conventional file types of files (i.e. resources) associated with and parcel of file systems and therefore does not expressly disclose:
receiving, by a second device,  file type of a file;
determining, by the second device, whether the file type is supported or not, and sending a reply information if the file type is supported
opening, by the second device, the file according to file information of the file when the file information is received, wherein the file information is the file itself
However in analogous art Garcia-Martin who also qualifies various devices in a network for resources discloses:
receiving, by a second device,  file type of a file (Garcia-Martin; Garcia-Martin teaches the a second device receives and SIP INVITE request comprising metadata (i.e. file system type) to identity a resource for potential sharing;
see e.g. Column 15, Lines 3 – 16 “ ... the UE sends a SIP INVITE request message addressed to ... where the resource is stored ... THE SDP offer also contains enough metadata to indicate the resource ...”
see e.g. Column 14, Lines 50 – 67 “ ... If the resource is a chat room, conference, user name, or streaming video, a session is initiated towards that resource”
see e.g., Column 13, Lines 60 – 66 “ .... metadata ... file type ...”[emphasis added]

Column 10, Lines 40 –44 “ ... resources can be files such as images files, messages, audio clips, mp3 files, or other files indicated by the user to be used as resource data, or then can be other types of resource, such as chat rooms, users, services, or stream content)
opening, by the second device, the file according to file information of the file when the file information is received, wherein the file information is the file itself (Garcia – Martin; Garcia-Martin teaches the second device opens the file of file type in order to stream the file of the file type to the first device as the first device based upon receiving file updates and/or newly added resources to the file (i.e. the file information is the file itself;
see e.g. Column 12, Lines 25 – 32 “ ... SIP PUBLISH request message from one of the UE ... updated resources or the newly added resources ...”
see e.g. Column 14, Lines 50 – 67 “ ... If the resource is a chat room, conference, user name, or streaming video, a session is initiated towards that resource”
Column 10, Lines 40 –44 “ ... resources can be files such as images files, messages, audio clips, mp3 files, or other files indicated by the user to be used as resource data, or then can be other types of resource, such as chat rooms, users, services, or stream content;
which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Tao in view of Garcia-Martin discloses:
determining, by the second device, whether the file type is supported or not, and sending a reply information if the file type is supported (The combined invention provides for Tao’s request/reply mechanism to be applied relative to the file type metadata explicitly taught by Garcia-Martin)
As evidence of the rationale with respect to the inherent “opening” of a file Leibovici discloses:
opening, by the second device, the file according to file information of the file when the file information is received, wherein the file information is the file itself  (Leibovici; 
see e.g. [0016] “ ... virtual machine 157 also has a file sync engine 166 ... “
see e.g. [0025] “ ... metadata of the file includes the file name, file path, file size, and the file creation time stamp ... used by the file open agent 167 running inside a virtual machine when opening  the file within an application launched in the virtual machine
see e.g. [0027] “ ... a pool of virtual machines is accessed and analyzed at step 428 for possible selection as the user’s virtual machine. Then at step 420, the virtual machine to host the user’s virtual desktop or application session is selected. The selection is made among virtual machines that have an application installed therein that can open the file for viewing or editing ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao with Leibovici’s remote file opening scheme. The motivation being the combined solution provides for one of ordinary skill in the art to control which applications may be downloaded to a user device and which applications should only be allowed to be opened and executed on a remote (i.e. second) device (see e.g. see e.g. [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device” [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device”

Regarding claim 11, Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 10, wherein the step of receiving, by the second device, the file type of the file comprises:
The combined invention per Tao provides for receiving a beacon frame (i.e. broadcast message) comprising file related information and where the file related information is Garcia-Martin’s file type metadata)
see e.g. Tao Page 3 “When detecting and joining the self-organizing network, broadcast a file system beacon frame to the other device, so that the other device records information of the first electronic device  ...  the file system beacon frame includes the device’s own device information, and the device information includes the device’s own identification ...”
see e.g. Garcia-Martin Column 13, Lines 60 – 67 “event package ... metadata ... event package can includes the file name, size, type ..” see e.g. Column 10, Lines 45 – 61)  and wherein
the step of sending, by the second device, the reply information comprises: 
sending, by the second device, the reply information according to the communication address information (The combined invention per Tao provides for sending a file system beacon reply frame comprising utilizing the first device identification information supplied in the originally transmitted beacon
see e.g. Tao Page 3 “ ...the file system beacon frame includes the device’s own device information, and the device information includes the device’s own identification ...” ).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed 
Regarding claim 12, Tao in view of Garcia-Martin and in further view of Leibovici discloses the method of claim 10, wherein the step of receiving, by the second device, the file type comprises: 
receiving, by the second device, the file type from a server (The combined invention per Tao provides for receiving resource information (i.e. file types Garcia-Martin) from distributed application servers;
see e.g. Garcia-Martin Column 11, Lines 3 – 20 “ ... storage of the metadata can be carried out in other SIP P2P ASes ... the metadata is stored on more than one SIP P2P AS ... the SIP P2P AS 51b publishes  the resource metadata information in the overlay SIP P2P network ...”
see e.g. Garcia-Martin, Column 10, Lines 41 – 64 “ ... SIP PUBLLISH  message a P2P-resource event ... metadata associated with the resource ... the request is routed to the SIP P2P AS ...”
see e.g. Garcia-Martin, Column 13, Lines 60 – 66 “ .... metadata ... file type ...”);
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed 
Regarding claim 13, Tao discloses a method for opening cross-device file, comprising steps of:
receiving, by a server, a file system type of a file sent by a first device, determining a second device supporting the file type among at least one second device, and sending information of the determined second device to the first device (Tao; Tao discloses a server receives a resource request for a file system resource and the server determines a second device supporting the resource and subsequently the server sends the device information associated with the second device to the first device;
see e.g. Page 15 “ ... device A sends the file system request frame to the remote server, and the remote server seeks matching information from the larger network according to the target file system information of the file system request frame to obtain the target installation file and target corresponding to the target file system information); and
receiving, by the server, file system information sent by the first device, and sending the file system information to a selected second device among all determined second devices (Tao; Tao teaches all the devices including the remote server comprise a record list which includes a “ping” network performance parameter which facilities the selection of a second device. Hence as Tao teaches the server device knows how to determine a second device for resource fulfillment and Tao teaches other devices which can directly fulfill request to other devices (e.g. second device) it would have been obvious to one of ordinary skill in the art to allow the second device to facilitate a specific resource based on the network parameter;
see e.g. Page 11 “ ... the device identifier may include ... network ping value of other dev[ces. Here, the network PING value refers to the connection speed ... the smaller the PING value ... the faster ...”)
Tao does not expressly disclose:
receiving, by a server, a file type of a file sent by a first device, determining a second device supporting the file type among at least one second device, and sending information of the determined second device to the first device; and
receiving, by the server, file information sent by the first device, and sending the file information to a selected second device among all determined second devices so that the selected second device opens the file according to the file information, wherein the file information is the file itself
However in analogous art Garcia-Martin who also qualifies various devices in a network for resources with respect to file types stored  on file systems of the various devices discloses:
file type(s)  (Garcia-Martin; Garcia Teaches devices being qualified with respect to file types and where the metadata is readily able to be distributed (e.g. file type);
see e.g. Column 13, Lines 60 – 67 “ ... event package can includes the file name, size, type ..” see e.g. Column 10, Lines 45 – 61
see e.g. Garcia-Martin Column 11, Lines 3 – 20 “ ... storage of the metadata can be carried out in other SIP P2P ASes ... the metadata is stored on more than one SIP P2P AS ... the SIP P2P AS 51b publishes  the resource metadata information in the overlay SIP P2P network ...”
see e.g. Garcia-Martin, Column 10, Lines 41 – 64 “ ... SIP PUBLLISH  message a P2P-resource event ... metadata associated with the resource ... the request is routed to the SIP P2P AS ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Tao in view of Garcia-Martin discloses:
receiving, by a server, a file type of a file sent by a first device, determining a second device supporting the file type among at least one second device, and sending information of the determined second device to the first device (The combined invention provides for receiving resource data with respect to Garcia - Martin’s file type metadata); and
receiving, by the server, file information, and sending the file information to a selected second device among all determined second devices so that the selected second device opens the file according to the file information, wherein the file information is the file itself (The combined invention provides providing resource information with respect to Garcia-Martin’s file type metadata and where the second device opens the file according to the file information in order to provide a video streaming service between the selected second device and the first device as the second device is readily able to receive updates and/or newly added resources (i.e. the file information is the file itself) from other computing devices via an SIP PUBLISH command;
see e.g. Column 12, Lines 25 – 32 “ ... SIP PUBLISH request message from one of the UE ... updated resources or the newly added resources ...”

see e.g. Column 10, Lines 40 – 44 “ ... resources can be files such as images files, messages, audio clips, mp3 files, video files, or other files indicated by the user to be used as resource data, or they can be other types of resources, such as chat rooms, users, services, or streaming content”
see e.g., Column 13, Lines 60 – 66 “ .... metadata ... file type ...”)
As evidence of the rationale with respect to the inherent “opening” of a file Leibovici discloses:
sending the file information to a selected second device among all determined second devices so that the selected second device opens the file according to the file information, wherein the file information is the file itself (Leibovici; 
see e.g. [0016] “ ... virtual machine 157 also has a file sync engine 166 ... “
see e.g. [0025] “ ... metadata of the file includes the file name, file path, file size, and the file creation time stamp ... used by the file open agent 167 running inside a virtual machine when opening  the file within an application launched in the virtual machine
see e.g. [0027] “ ... a pool of virtual machines is accessed and analyzed at step 428 for possible selection as the user’s virtual machine. Then at step 420, the virtual machine to host the user’s virtual desktop or application session is selected. The selection is made among virtual machines that have an application installed therein that can open the file for viewing or editing ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao with Leibovici’s remote file opening scheme. The motivation being the combined solution provides for one of ordinary skill in the art to control which applications may be downloaded to a user device and which applications should only be allowed to be opened and executed on a remote (i.e. second) device (see e.g. see e.g. [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device” [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device”) More importantly the combined solution provides for the distributing content over a network comprising servers, P2P servers, computing devices, etc. which one of ordinary skill in the art can utilize to effectively deliver content.

Regarding claim 14, Tao in view of Garcia-Martin and in further view of Leibovici disclose  the method of claim 13, wherein the step of determining, by the server, the second device supporting the file type comprises:
searching for a device name corresponding to the file type from a preset correspondence between device names and file types, and determining that a second device having the device name among the at least one second device supports the file type (The combined invention provides for utilizing Tao’s system record data with respect to Garcia- Martin’s file type metadata associated with file resource information associated with particular devices allowing for determining that second device with a particular device identifier is readily able to support the particular resource;
see e.g Page 11 “ .. each device in the self-organizing network has a file system record table for recording device identifiers and supported file system formats of devices other than the device itself, where the device identifier may include: an IP address, MAC address 
see e.g. Garcia-Martin;  Column 13, Lines 60 – 66 “ .... metadata ... file type ...”[emphasis added]
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.

Regarding claim 15, Tao in view of Garcia-Martin and in further view of Leibovici disclose   the method of claim 13, wherein the step of determining, by the server, the second device supporting the file type comprises:
sending the file type to the at least one second device (The combined invention per Tao provides for sending a system beacon request to at least one second device comprising Garcia-Martin’s resource data
see e.g. Tao Page 3 “When detecting and joining the self-organizing network, broadcast a file system beacon frame to the other device,); and
receiving a reply information from a second device among the at least one second device, and determining that the second device supports the file type (The combined invention per Tao provides for receiving a beacon reply  to allow  the determination that the second device supports the file type via Garcia-Martin’s file type metadata;
see e.g. Tao Page 2 “ ... Return a ... request reply frame when determining  that it is a target device ...).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.
Regarding claim 16, Tao in view of Garcia-Martin and in further view of Leibovici disclose   the method of claim 13, wherein the step of sending, by the server, the file information to the selected second device among all the determined second devices comprises:
receiving, by the server, a device name sent by the first device, and sending the file information to the selected second device among all the determined second devices having the received device name (The combined invention provides for the device name of the first device to be included in the original message and where the second devices have a record table comprising the received device name;
see e.g. Tao,  Page 15 “ ... device A sends the file system request frame to the remote server and the remote server seeks matching information from the larger network according to the target file system information ...”
see e.g. Garcia-Martin, Column 10, Lines 40 – 44 “ ... resources can be files such as images files, messages, audio clips, mp3 files, video files, or other files indicated by the user to be used as resource data, or they can be other types of resources, such as chat rooms, users, services, or streaming content”
see e.g., Column 13, Lines 60 – 66 “ .... metadata ... file type ...”) .

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.

Regarding claim 17, Tao in view of Garcia-Martin and in further view of Leibovici disclose the method of claim 13, prior to the step of receiving, by the server, the file type of the file sent by the first device, the method further comprises:
receiving, by the server, a device name and a file type of a file which are sent by the at least one second device, and storing a correspondence between the device name of the at least one second device and the file type of the file sent by the at least one second device (The combined invention provides for a server to store a table comprising resource information of devices where the resource (i.e. Garcia-Martin’s resource type)  is associated with the device name;
see e.g. Page 11 “ each device in the self organizing network has a file system record table for recording device identifiers ... device identifier may include an IP address, MAC address ...”
see e.g. Tao Page 3 “When detecting and joining the self-organizing network, broadcast a ...  beacon frame to the other device  ... beacon frame includes the device’s own device information, and the device information includes the device’s own identification and the supported ... format”
see e.g. Garcia-Martin; Column 13, Lines 60 – 67 “ ... event package can includes the file name, size, type ..” see e.g. Column 10, Lines 45 – 61 )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and 
Regarding claim 18. Tao in view of Garcia-Martin and in further view of Leibovici disclose an electronic device, wherein the electronic device is the first device performing the method for opening cross-device file of claim 1 (The combined invention per Independent claim 1 provides for a first electronic device which is an electronic device).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.

Regarding claim 19, Tao in view of Garcia-Martin and in further view of Leibovici disclose   an electronic device, wherein the electronic device is the second device performing the method for opening cross-device file of claim 10 (The combined invention per dependent claim 10 provides for a second electronic device which is an electronic device).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.

Regarding claim 20, Tao in view of Garcia-Martin and in further view of Leibovici disclose an electronic device, wherein the electronic device is the server performing the method for opening cross-device file of claim 13 (The combined invention per independent claim 13 provides for a server which is an electronic device)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tao with Garcia-Martin’s resource distribution  scheme which addresses file types of various resources as detailed above. The motivation being the combined solution provides for allowing a resource of a particular file type which is not compatible on the first device to be opened on a secondary device and streamed and/or shared back to the first device. Hence if a video file of a particular file type is not compatible on the first device it can be opened and streamed from a second device without unexpected results. More importantly the combined invention provides for addressing file systems and resources of a file system (e.g. particular file types) providing a comprehensive system to users which increase user efficiencies in consuming resources.


s 1, 10, and 13 are rejected under 35 USC 103 as being unpatentable over Qiao (US 2017/0155702) in view of Leibovici (US 2018/0173575)
Regarding claim 1, Qiao  discloses a method for opening cross-device file, comprising steps of:
sending, by a first device, a file type of a file (Qiao;
see e.g. [0007] “ ... a transmitter, configured to send the extracted information about MIME type or suffix of the file to a server ...”);
Although Qiao provides for distributing applications to support various file types, Qiao does not address providing the option for a user to open a file on another device based on a particular file type and therefore does not expressly disclose:
determining, by the first device, a second device supporting the file type among at least one second device, and sending file information of the file to the determined second device so that the determined second device opens the file according to the file information, wherein the file information is the file itself.
	However in analogous art Leibovici discloses:
determining, by the first device, a second device supporting the file type among at least one second device, and sending file information of the file to the determined second device so that the determined second device opens the file according to the file information, wherein the file information is the file itself (Leibovivi; 
see e.g. [0016] “ ... virtual machine 157 also has a file sync engine 166 ... “
see e.g. [0025] “ ... metadata of the file includes the file name, file path, file size, and the file creation time stamp ... used by the file open agent 167 running inside a virtual machine when opening  the file within an application launched in the virtual machine
see e.g. [0027] “ ... a pool of virtual machines is accessed and analyzed at step 428 for possible selection as the user’s virtual machine. Then at step 420, the virtual machine to host the user’s virtual desktop or application session is selected. The selection is made among virtual machines that have an application installed therein that can open the file for viewing or editing ...”)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao with Leibovici’s remote file opening scheme. The motivation being the combined solution provides for one of ordinary skill in the art to control which applications may be downloaded to a user device and which applications should only be allowed to be opened and executed on a remote (i.e. second) device (see e.g. see e.g. [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device” [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device”
	
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claim 1 is rejected under 35 USC 102(a)(2) as being anticipated by Leibovici (US 2018/0173575)
Regarding claim 1,   Leibovici discloses A method for opening cross-device file, comprising steps of (Leibovivi; see e.g. [0028] “ ... the user will be able to seamlessly open a file for viewing and editing even though the file may be of a type that is not supported by any of the applications installed in the user’s computing device”)
sending, by a first device, a file type of a file (Leibovivi; Leibovivi teaches a first device comprises a file sync engine which provides for sending a file including it file type to a shared folder where the file type is inherently sent as it comprises an extension which represents it file type;
see e.g.  [0016] “ ... Client machine 108 has file synchronization (sync) engine 112 ... communicates with a file sync server  ... synchronize the contents  ...  a user has opened a shared folder 220, the contents of which are synchronized in the same manner as shared files 1 ..”
see e.g. [0021] “ ... Shared folder 220 includes file 222 which has the extension “.vsd” that may not be supported by the underlying computing device ...”) and
determining, by the first device, a second device supporting the file type among at least one second device, and sending file information of the file to the determined second device so that the determined second device opens the file according to the file information, wherein the file information is the file itself (Leibovivi; 
see e.g. [0016] “ ... virtual machine 157 also has a file sync engine 166 ... “
see e.g. [0025] “ ... metadata of the file includes the file name, file path, file size, and the file creation time stamp ... used by the file open agent 167 running inside a virtual machine when opening  the file within an application launched in the virtual machine
see e.g. [0027] “ ... a pool of virtual machines is accessed and analyzed at step 428 for possible selection as the user’s virtual machine. Then at step 420, the virtual machine to host the user’s virtual desktop or application session is selected. The selection is made among virtual machines that have an application installed therein that can open the file for viewing or editing ...”)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD L BARKER/Primary Examiner, Art Unit 2449